IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


WILLIAM R. BARRON AND CAROL A.  : No. 561 MAL 2014
BARRON, INDIVIDUALLY AND AS     :
ADMINISTRATORS OF THE ESTATE OF :
WILLIAM C. BARRON, DECEASED     : Petition for Allowance of Appeal from the
                                : Order of the Commonwealth Court
                                :
           v.                   :
                                :
                                :
DEPARTMENT OF TRANSPORTATION :
OF THE COMMONWEALTH OF          :
PENNSYLVANIA AND WHITEHALL      :
TOWNSHIP                        :
                                :
                                :
           v.                   :
                                :
                                :
WAYNE A. VASILIOU               :
                                :
                                :
PETITION OF: WILLIAM R. BARRON  :
AND CAROL A. BARRON,            :
INDIVIDUALLY AND AS             :
ADMINISTRATORS OF THE ESTATE OF :
WILLIAM C. BARRON, DECESED      :


                                   ORDER


PER CURIAM

      AND NOW, this 16th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.